Citation Nr: 0412984	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision (RD).  A travel board 
hearing was held by the undersigned in July 2003.  

The Board notes that the veteran submitted what appears to be 
prescription receipt information at his July 2003 hearing 
that was not evaluated by the RO.  The veteran indicated that 
he wished to waive regional office jurisdiction of this 
evidence.  Therefore, the Board will proceed with the 
adjudication of this case.

FINDINGS OF FACT

1.  All adequately identified, relevant evidence has been 
obtained; the veteran has been put on notice of VA's duties, 
and VA's duties to notify and assist have been met in this 
case.

2.  The veteran's current hypertension disability shows 
systolic pressure of predominantly 160 or more.  




CONCLUSION OF LAW

The criteria have been met for 10 percent, but not greater, 
rating for hypertension.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Additionally, the VCAA and implementing regulations eliminate 
the requirement that a veteran submit evidence of a well-
grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  In this case, VA notified the 
veteran of the contents or elements of successful claims, 
both in general, and specifically, what he needed to do, what 
VA would do on his behalf, (if he sufficiently put VA on 
notice of information or evidence).  This was accomplished in 
the May 2002 VCAA letter, the August 2002 RD, the October 
2002 SOC, and the November 2002 SSOC.  

Next, the United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) appeared to hold, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2002 VCAA notice was provided to the 
veteran prior to the August 2002 RD.  

Also, the VCAA notice provided to the veteran, together with 
the additional May 2001 VCAA letter of record, the August 
2002 RD, the October 2002 SOC, the November 2002 SSOC, and 
the additional June 2002 notice letters are consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that is, they 
(1) informed the claimant about the information and evidence 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) told the claimant to provide or put VA on notice of any 
evidence that pertains to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has also met its duty to assist the veteran in the instant 
case.  His SMRs, including records from Dam Neck, Virginia 
and Portsmouth Naval Hospital, were obtained, as were private 
medical records from Fairmont Medical Clinic-Mayo Health 
System, Park Nicollet Clinic-St. Louis Park, a private 
physician, J.H., and he treatment records from a VAMC were 
also obtained.  

II.  Hypertension

The veteran testified, in July 2003, that a 10 percent 
evaluation should be assigned for his hypertension 
disability, because although his blood pressure readings did 
not reflect a diastolic pressure of 100 or more, or a 
systolic pressure of 160 or more, he was on continuous 
medication for control, and if he was not on this medication, 
that his diastolic pressure would be predominately 100 or 
more.  The Veterans Law Judge specifically advised him of 
what the evidence would need to show in this case, and 
informed him to submit any evidence that could support his 
claims (hearing transcript, pages 10-11).  Costantino v. 
West, 12 Vet. App. 517 (1999) (VA hearing officer has a 
regulatory duty under 38 C.F.R. § 3.103(c)(2) to suggest the 
submission of evidence which the claimant may have overlooked 
and which may be to his advantage). 

VA disability ratings are determined by the application of a 
VA's Schedule for Rating Disabilities (Schedule), which is in 
turn based on the average impairment of earning capacity 
caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Each service-connected disability is rated on the 
basis of specific criteria identified by different diagnostic 
codes.  38 C.F.R. § 4.27.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The veteran was service connected for 
hypertension in an October 2001 RD.  A zero percent 
evaluation was assigned.  He submitted additional evidence, 
and it was requested that his submission be processed as a 
reopened claim (a new claim for an increase).  

Diagnostic Code 7101 provides criteria for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), based on blood pressure readings.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Code 7101.

Where diastolic pressure is predominantly 130 or more, a 60 
percent rating is warranted.  Where the diastolic pressure is 
predominantly 120 or more, a 40 percent rating is warranted.  
With diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, a 20 percent 
rating is warranted.  With diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
a 10 percent rating is warranted.  

A 10 percent rating is also assigned in the situation where 
there is a history of diastolic pressure predominantly 100 or 
more, but the disability now requires continuous medication 
for control.  That is, where there is past evidence of a 
history of diastolic pressure of predominantly 100 or more, 
and a requirement of continuous medication for control, it 
does not matter what the current blood pressure reading is.  

However, both elements above must be shown, it is not enough 
to merely be prescribed medication for treatment of 
hypertension.  

The veteran's service medical records reveal that his blood 
pressure (BP) was 130/80 on his December 1965 enlistment 
examination.  Clinical records show that he was assessed with 
hypertension, during his discharge physical.  His BP readings 
were 172/86, 154/86, and 148/84, in November 1969.  He was 
referred to Portsmouth Naval Hospital, in December 1969, 
where his BP was 170/88 on the right, and 158/84 on the left.  
The final assessment was systolic elevation secondary to 
anxiety.  He was prescribed Librium.  His BP was 150/70 on 
discharge examination, in December 1969.  

The evidence subsequent to service includes private medical 
evidence and VA treatment records, from 1971 to present.  

Specifically, records from Fairmont Medical Clinic reveal 
that his BP was 154/84, in January 1973; and was 148/94, 
140/96, 144/84, 144/88, and 140/86, in 1975.  A note dated 
August 1977 reveals that the veteran was apparently 
hypertensive most of his life.  At that time, his BP was 
155/105.  He was started on Enduron 5 mg. daily.  Fourteen 
days later his BP was 145/90-95.  A subsequent entry notes he 
was to continue with the Enduron.  In 1978, his BP readings 
were:  140/80, 146/84 and 146/88, and 144/86.  In 1986, it 
was 130/80; and was 142/80 in 1988.  

An April 1990 entry notes that he had been out of his BP 
medication for 11/2  to 2 weeks, his BP was 142/92.  He was 
given another medication, (Maxzide).  In May 1990, his BP was 
130/84, after taking the above medication.  

In March 1992, he again went off his medication, this time 
for about 5 days.  The examiner noted, however, that his BP 
was "okay" at 132/88.  A few days later, the examiner found 
that the veteran's cholesterol was "up" at 239, and that as 
long as his BP was borderline, he was hesitant to put him 
back on the Maxzide since that could aggravate his 
cholesterol problem.  He recommended that the veteran follow 
a low fat diet, lose some weight, and begin exercising, which 
would benefit not only his cholesterol, but also his BP, so 
that he could remain off medications.  

VA medical records indicate that the veteran was initially 
seen in May 2001 for diabetes.  His BP was 140/78, and 
148/80.  The examiner noted that he would be monitoring the 
veteran's BP, and would consider initiating treatment, if the 
systolic was averaging much above 130.  

A June 2001VA examination reveals a BP of 138/84.  

VA medical records indicate he was next seen in August 2001 
for a follow up of his diabetes, and possible hypertension.  
His BP was 142/82, and 148/80.  The examiner continued the 
current medications, and instructed the veteran to monitor 
his BP.  If systolic was again above 130 or 135, ACE 
inhibitor therapy would be initiated.  

He was again seen in November 2001 for a follow up of his 
diabetes and possible hypertension.  His BP readings were 
140/86 and 156/84.  The assessment was stage I hypertension, 
in a high risk setting.  He was to begin on Enalapril 10 mg.  
His BP was 138/78 and 140/80, in December 2001; 140/86 in 
January 2002; and 138/78, and 122/76, in May 2002.  His 
medication (Enalapril) was increased to 20 mg, daily.  

Private clinical records also reveal that the veteran's BP 
was 170/90, in March 2002.  A June 2002 VA compensation and 
pension examination reveals that his BP was 170/100.  The 
diagnosis was essential hypertension.  

As explained above, the veteran's essential hypertension 
simply does not meet the criteria of a disability picture 
with a history of diastolic pressure predominantly 100 or 
more.  This is because, even during the periods when he was 
not on medication, his diastolic pressures were almost 
exclusively below 100, except for one reading in August 1977, 
and currently in June 2002.  Because these readings were 
taken so far apart, and because the great weight of the 
evidence in the interim contains evidence showing that the 
veteran's diastolic pressure was predominately below 100, the 
veteran's disability does not meet this criteria.  

However, that does not end the Board's inquiry in the instant 
case.  That is, the most recent evidence, the veteran's BP 
readings in 2002, reveals that his systolic pressure is now 
170.  Because his essential hypertension is already 
confirmed, and because the only recent evidence of record 
consists of a private March 2002 record, and the June 2002 VA 
examination report, both of which reveal systolic readings of 
above 160, see 38 C.F.R. § 4.70 (the rating agency may 
request a supplementary report from the examiner giving 
further details), a 10 percent rating is assigned pursuant to 
DC 7101 on this basis.  

However, the veteran's hypertension does not meet the 
requirements for a 20 percent rating as his diastolic 
pressure was never 110 or more and his systolic pressure was 
never 200 or more.  Accordingly, a higher rating is not 
warranted.



ORDER

The claim for a 10 percent rating for hypertension is 
granted, subject to the controlling laws and regulations 
governing monetary disbursements.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



